 

 

 

 

 

Case 7:19-mj-03157 Document 1 Filed on 12/25/19 in TXSD Page lofi

 

 

AO 91 (Rev 8/01) Criminal Complaint United States Distriot Court
United States District Court DEC 25 2019 |
_ SOUTHERN ; DISTRICT OF TEXAS

 

McCALLEN DIVISION ae Cevicta: Bradley, Clerk ,

UNITED STATES OF AMERICA
V.

Josue Aldair Castillo-Ramirez

CRIMINAL COMPLAINT

Case Number: M-19-3157-M |
AKA:

AE YOB: 1998
Mexico
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

 

knowledge and belief. On or about December 23, 2019 in Hidalgo County, in
the _ Southern District of Texas

 

 

(Track Statutory Language of Offense)

being then and there an alien who had previously been deported from the United States to Mexico in pursuance of law, and thereafter
was found near Abram, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the Secretary
of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United States;

in violation of Title 8 United States Code, Section(s) 1326 . (Felony)
I further state that [ am a(n) Border Patrol Agent and that this complaint is based on the
following facts:

Josue Aldair Castillo-Ramirez was encountered by Border Patrol Agents near Abram, Texas on December 23, 2019. The investigating
agent established that the defendant was an undocumented alien and requested record checks. The defendant claims to have illegally
entered the United States on December 23, 2019, near Hidalgo, Texas. Record checks revealed the defendant was formally
deported/excluded from the United States on May 6, 2019, through Hidalgo, Texas. Prior to deportation/exclusion the defendant was

instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of Homeland
Security. ; :

I declare under penalty of perjury that the statements in this complaint are true and correct. Executed on December 25, 2019.

Continued on the attached sheet and made a part of this complaint: [ ves [x]No

Submitted by reliable electronic means, sworn to and attested
telephonically per Fed, R. Cr.P.4.1, and probable cause found on:

{SfJose Diaz ;
Signature of Complainant

; Jose Diaz
December 25, 2019 3:46 p.m. Printed Name of Complainant

Date fp ; S CO
Peter E. Ormsby _. _U.S. Magistrate Judge :

Name and Title of Judicial Officer Signature of Judicial Officer

 
